DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 11/18/2020.
	Claims 1, 2  are pending.
Applicant’s election of (a) aging as the elected disease; (b) growth-regulated protein (GRO) as the elected targeting molecule; (c) anti-aging agent as the elected treatment; (d) CD9 as the elected marker of EV; and (e) blood as the elected biological sample in the reply filed on 7/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 no longer encompasses the CD9 elected species and thus is withdrawn from consideration.
It is noted that the amendment to claim 1 to require a large list of target molecules has technically made the instant response non-compliant with the species election of GRO.  However, in order to promote compact prosecution and customer service the instant response will be examined.  However, future amendments which are non-compliant may not be entered.
Claim 3-13 are canceled.
The previous Improper Markush rejection has been withdrawn in view of the amendment.

Response to Amendment
The declaration under 37 CFR 1.132 filed 11/18/20 is insufficient to overcome the rejection of claims 1-2, 6, 11-13  based upon 112 as set forth in the last Office action because:  The Declaration is by the inventor and thus one with an interest in the outcome.  The declaration provides his credentials, which are noted.  The declaration asserts the growth regulated  protein is GRO, CXCL1 or melanoma growth stimulatory activity and is a single protein.  This argument has been thoroughly reviewed but is not considered persuasive as the specification did not define GRO or growth regulated protein.  Thus the declaration is attempting to define growth regulated protein.  However, Weiss ( Cellular Signalling 13 (2001) 727 – 733)_ teaches P73 is a growth regulated protein.  Pfenninger (Molecular Neurobiology (1992), volume 5, pages 143-151) states, “The main GRPs of the neuron include GRP43 (GAP43, B50, pp46, F1; Skene, 1989), the 80-kDa C-kinase substrate MARCKS (pp80ac; Katz et al., 1985; Stumpo et al., 1989), 5B4-CAM (a member of the N-CAM family; Ellis et al., 1985), the proto-oncogene product pp60c-src (Maness et al., 1988), and a set of G proteins (Simkowitz et al., 1989; Edmonds et al., 1990; Strittmatter et al., 1990).” Mendez (MOLECULAR AND CELLULAR BIOLOGY, June 1996, p. 2857–2864) teaches, “Such
mRNAs encode ‘‘growth-regulated’’ proteins which increase disproportionately during rapid growth and include those required for S phase events, components of the translational machinery, and transcription factors (2).”  Mendez further teaches, “we examined a typical growth-regulated protein (myc).”
.
Priority
	The instant application was filed 08/30/2019 claims priority from provisional application 62724645, filed 08/30/2018.
Claim Objections
Claims 1 are objected to because of the following informalities:  
In response to restriction applicant elected, : (b) growth-regulated protein (GRO) as the elected targeting molecule.  The instant response has amended to the claim to .
  Appropriate correction is required.
Response to Arguments
The response traverses the previous objection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as applicant elected a single targeting molecule and the amended claims require additional targeting molecules.  Thus the amendment is inconsistent with the election and could be considered non-compliant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
, wherein the subject is a human, and is older than 50 years old,-; the method comprising (a) obtaining a biological sample from the subject, wherein the biological sample is blood or urine; (b) isolating a plurality of extracellular vesicles (EVs) from the biological sample, wherein each of the plurality of EVs has CD9 expressed therein and/or thereon; (c) respectively determining the protein  levels of S100 calcium-binding protein A8 (S100A81, epidermal growth factor (EGFI, granulocyte- colony stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM- CSF), growth-regulated protein, interleukin-1 receptor antagonist (IL-iRA), IL-la, IL-4, IL-6, IL-8, interferon gamma-induced protein 10 (IP-10), monocyte-chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 beta (MIP-1 ), tumor necrosis factor-alpha (TNF- a), basic fibroblast growth factor (bFGF), fractalkine, IFN-a, IFN-y, macrophage-derived chemokine (MDC), L1CAM, and a-synuclein of the plurality of EVs; and the level of exosome DNA (exoDNA) of the plurality of EVs,  wherein when the biological sample is the blood, the protein level of EGF is lower than that of a blood sample isolated from a subject younger than 50 years old, and each of the protein levels of G-CSF, GM-CSF, growth-regulated protein, IL-iRA, IL-6, IL-8, IP-10, MCP-1, MIP-10 and TNF-a is higher than that of the blood sample isolated from the subject younger than 50 years old; when biological sample is the urine, each of the protein levels of EGF, bFGF, G-CSF, fractalkine, IFN-a, IFN-y, MDC, IL-iRA, IL-la and IL-4 is lower than that of a urine sample isolated from a subject younger than 50 years old, and each of the protein levels of S100A8, a- synuclein, growth-regulated protein, IL-6, IL-8, IP-10, MCP-1 and L1CAM, and the level of exoDNA are higher than that of the urine sample isolated from the subject younger than 50 years old; (d) administering to the subject an effective amount of curcumin.
The claim thus requires each of  plurality of EV express CD9.
While the specification teaches CD9 was detected in extracellular vesicles isolated from blood plasma, the specification does not teach wherein each of plurality express CD9.  Demonstrating that CD( is expressed in isolated EV does not demonstrate that every EV isolated had CD9.  Thus the amendment has introduced new matter.
The claim requires determining expression of S100 calcium-binding protein A8 (S100A81, epidermal growth factor (EGF), granulocyte- colony stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM- CSF), growth-regulated protein, interleukin-1 receptor antagonist (IL-iRA), IL-la, IL-4, IL-6, IL-8, interferon gamma-induced protein 10 (IP-10), monocyte-chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 beta (MIP-1 ), tumor necrosis factor-alpha (TNF- a), basic fibroblast growth factor (bFGF), fractalkine in blood or urine.
Further the claims have been amended to recite, “wherein when the biological sample is the blood, the protein level of EGF is lower than that of a blood sample isolated from a subject younger than 50 years old, and each of the protein levels of G-CSF, GM-CSF, growth-regulated protein, IL-iRA, IL-6, IL-8, IP-10, MCP-1, MIP-10 and TNF-a is higher than that of the blood sample isolated from the subject younger than 50 years old.”  The claim broadly encompass comparison to a blood sample of a subject younger than 50, however the teachings of the specification in example 4 are limited to plasma EV from subject older than 50 and plasma EV from subjects younger than 50.  
The specification in paragraph 0023 the specification teaches a target molecule is selected from the group consisting of the recited markers, but does not recites, “IL-1α.”  The specification table 3 teaches, “epidermal growth factor (EGF), granulocyte- colony stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM- CSF), growth-regulated protein, interleukin-1 receptor antagonist (IL-iRA), , IL-6, IL-8, interferon gamma-induced protein 10 (IP-10), monocyte-chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 beta (MIP-1 ), tumor necrosis factor-alpha (TNF- a)” were examined in plasma EV.  However, the specification does not support detection of all of the recited target molecules in blood or the differential expression of target molecules in blood.  Example 5 from which the data of Table 3 is provided indicates there is ND for IL-8 of young adults and 77 is the mean with a standard error of 77 for elders.  Thus one of skill in the art recognizes these overlap and are not different as required by the claims.  
The claims require treatment of an effective amount of curcumin in all subjects assayed as there is no clear nexus between the wherein/when clauses of the determining and administering step.
When the claims are analyzed in light of the specification, the invention requires an effective amount of an  anti-aging agent, curcumin and any protein that can be considered growth regulated.
The specification teaches:
[0044] The term "effective amount" as referred to herein designate the quantity of a component which is sufficient to yield a desired response. For therapeutic purposes, the Attorney Docket Number: AJ9042N_P4019-USas the particular condition being treated, the physical condition of the patient (e.g., the patient's body mass, age, or gender), the type of mammal or animal being treated, the duration of the treatment, the nature of concurrent therapy (if any), and the specific formulations employed and the structure of the compounds or its derivatives. Effective amount may be expressed, for example, in cell number, grams, milligrams or micrograms or as milligrams per kilogram of body weight (mg/Kg). Alternatively, the effective amount can be expressed in the 
concentration of the active component (e.g., an anti-cancer, anti-degenerative, anti-viral, or anti-aging agent of the present disclosure), such as cell concentration, molar concentration, mass concentration, volume concentration, molality, mole fraction, mass fraction and mixing ratio. Persons having ordinary skills could calculate the human equivalent dose (HED) for the medicament (such as the present anti-cancer, anti-degenerative, anti-viral, or anti-aging agent) based on the doses determined from animal models. For example, one may follow the guidance for industry published by US Food and Drug Administration (FDA) entitled "Estimating the Maximum Safe Starting Dose in Initial Clinical Trials for Therapeutics in Adult Healthy Volunteers" in estimating a maximum safe dosage for use in human subjects. 

[0045] The terms "subject" and "patient" are interchangeably used in the present disclosure, and refer to a mammal including the human species that is suitable to be predicted, diagnosed, and/or treated by the method of the present invention. The term "subject" or "patient" is intended to refer to both the male and female gender unless one gender is specifically indicated. 

[0046] The term "healthy subject" refers to a subject that does not have a disease or condition, e.g., the subject not having a cancer, a degenerative disease or an infectious disease, or the subject not in an aging state (i.e., the subject younger than 50 years old). In general, the term "healthy subject" refers to a subject who has not been 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by disclosed.  The instant specification teaches does not teach the full structure of growth regulated protein.  The specification teaches, “0070]   Examples of anti-aging agent include, but are not limited to, curcumin, coenzyme Q 10, xanthophyll (e.g., astaxanthin, fucoxanthin and zeaxanthin), L-glutathione, retinoid, a-hydroxyl acids, p3-hydroxyl acid and lutein. Alternatively, the anti-aging agent may be a proteoglycan, a glycoprotein or a glycolipid, which is optionally loaded into a scaffold for better tissue localization.”  The specification does not teach an effective amount of any of the recited anti-aging treatments.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no structural limitations for the target molecule of growth regulated protein or an effective amount of curcumin to treat aging.  The claims read in light of the specification encompass any protein that can be considered a growth regulated protein, any amount of curcumin that can be considered effective for treating aging.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The 
	The skilled artisan cannot envision the detailed chemical structure of the encompassed growth regulated protein, of the effective amount of curcumin to treating aging. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a growth regulated protein, any effective amount of curcumin to treat aging, without any definition of the particular growth regulated protein, any therapeutic agent or any antiaging agent claimed.
	The declaration of 11/18/20 provides arguments with respect to curcumin being an anti-aging agent and cites Bielak-Zmijewska.  However,  Bielak-Zmijewska teaches, “For example, preclinical studies on rat models of AD-type sporadic dementia showed that curcumin supplementation was effective in counteracting cognitive decline in animals. However, in clinical studies, after 24 weeks of curcumin supplementation (4 g/day), researchers were unable to detect significant plasma levels of curcumin or any improvement in the cognitive function of AD patients [ 189].”  Thus art provided to support the assertion of curcumin in aging teaches clinical studies were not able to detect plasma levels or a positive effect in all studies.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In 

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding growth regulated protein, an effective amount of curcumin to treat aging, do not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the growth regulated protein, an effective amount of curcumin to treat aging.  Adequate written description requires more than a statement that growth regulated protein, an effective amount of curcumin to treat aging  with a particular quality are part of the invention and reference to a potential method for their identification.  
In conclusion, the limited information provided regarding growth regulated protein, an effective amount of curcumin to treat aging is not deemed sufficient to reasonably convey to one skilled in the art growth regulated protein, an effective amount of curcumin to treat aging.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, a method of treating aging in a subject, wherein the subject is a human, and is older than 50 years old,-; the method comprising (a) obtaining a biological sample from the subject, wherein the biological sample is blood or urine; (b) isolating a plurality of extracellular vesicles (EVs) from the biological sample, wherein each of the plurality of EVs has CD9 expressed therein and/or thereon; (c) respectively determining the protein  levels of S100 calcium-binding protein A8 (S100A81, epidermal growth factor (EGFI, granulocyte- colony stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM- CSF), growth-regulated protein, interleukin-1 receptor antagonist (IL-iRA), IL-la, IL-4, IL-6, IL-8, interferon gamma-induced protein 10 (IP-10), monocyte-chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 beta (MIP-1 ), tumor necrosis factor-alpha (TNF- a), basic fibroblast growth and a-synuclein of the plurality of EVs; and the level of exosome DNA (exoDNA) of the plurality of EVs,  wherein when the biological sample is the blood, the protein level of EGF is lower than that of a blood sample isolated from a subject younger than 50 years old, and each of the protein levels of G-CSF, GM-CSF, growth-regulated protein, IL-iRA, IL-6, IL-8, IP-10, MCP-1, MIP-10 and TNF-a is higher than that of the blood sample isolated from the subject younger than 50 years old; when biological sample is the urine, each of the protein levels of EGF, bFGF, G-CSF, fractalkine, IFN-a, IFN-y, MDC, IL-iRA, IL-la and IL-4 is lower than that of a urine sample isolated from a subject younger than 50 years old, and each of the protein levels of S100A8, a- synuclein, growth-regulated protein, IL-6, IL-8, IP-10, MCP-1 and L1CAM, and the level of exoDNA are higher than that of the urine sample isolated from the subject younger than 50 years old; (d) administering to the subject an effective amount of curcumin.  The metes and bounds of the claim are unclear how the obtaining a biological sample and determining protein levels relates to the treating aging, because the claims require the subject is over 50 and the administering step is done regardless of the outcome the determining step.  Thus it is unclear if the intent is to treat subjects aging or just all subjects over 50 in view of the limitations of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step of comparing . The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because the treatment is not dependent on the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the administering is not dependent on the judicial exception.
Claim analysis
The instant claim 1 is directed towards a method of treating aging in a subject, wherein the subject is a human, and is older than 50 years old,-; the method comprising (a) obtaining a biological sample from the subject, wherein the biological sample is blood or urine; (b) isolating a plurality of extracellular vesicles (EVs) from the biological sample, wherein each of the plurality of EVs has CD9 expressed therein and/or thereon; (c) respectively determining the protein  levels of S100 calcium-binding protein A8 (S100A81, epidermal growth factor (EGFI, granulocyte- colony stimulating factor (G-CSF), granulocyte-macrophage colony-stimulating factor (GM- CSF), growth-regulated protein, interleukin-1 receptor antagonist (IL-iRA), IL-la, IL-4, IL-6, IL-8, interferon gamma-induced protein 10 (IP-10), monocyte-chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 beta (MIP-1 ), tumor necrosis factor-alpha (TNF- a), basic fibroblast growth factor (bFGF), fractalkine, IFN-a, IFN-y, macrophage-derived chemokine (MDC), L1CAM, and a-synuclein of the plurality of EVs; and the level of exosome DNA (exoDNA) of the plurality of EVs,  wherein when the biological sample is the blood, the protein level of EGF is lower than that of a blood sample isolated from a subject younger than 50 years old, and each of the protein levels of G-CSF, GM-CSF, growth-regulated protein, IL-iRA, IL-6, IL-8, IP-10, MCP-1, MIP-10 and TNF-a is higher than that of the blood sample isolated from the subject younger than 50 years old; when biological sample is the urine, each of the protein levels of EGF, bFGF, G-CSF, fractalkine, IFN-a, IFN-y, MDC, IL-iRA, IL-la and IL-4 is lower than that of a urine sample isolated from a subject younger than 50 years old, and each of the protein levels of S100A8, a- synuclein, growth-regulated protein, IL-6, IL-8, IP-10, MCP-1 and L1CAM, and the level of exoDNA are higher than that of the urine sample isolated from the subject younger than 50 years old; (d) administering to the subject an effective amount of curcumin
The comparing of the when clauses is a mental step or abstract idea.   
The obtaining a sample, isolating EV and determining expression of target molecules are considered to be an active step requiring the analysis of a sample.
 According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1 , the claim recites, “wherein when the biological sample is the blood, the protein level of EGF is lower than that of a blood sample isolated from a subject younger than 50 years old, and each of the protein levels of G-CSF, GM-CSF, growth-regulated protein, IL-iRA, IL-6, IL-8, IP-10, MCP-1, MIP-10 and TNF-a is higher than that of the blood sample isolated from the subject younger than 50 years old;  when biological sample is the urine, each of the protein levels of EGF, bFGF, G-CSF, fractalkine, IFN-a, IFN-y, MDC, IL-iRA, IL-la and IL-4 is lower than that of a urine sample isolated from a subject younger than 50 years old, and each of the protein levels of S100A8, a- synuclein, growth-regulated protein, IL-6, IL-8, IP-10, MCP-1 and L1CAM, and the level of exoDNA are higher than that of the urine sample isolated from the subject younger than 50 years old.”
.Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as treatment is done regardless of the data obtained from the determining step.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires a single active step of measuring the amounts of nucleic acids.  The specification teaches:
[0053] Then, a plurality of EVs are isolated from the biological sample as described in the step (b). The EVs may be isolated by any method known in the art, such as differential centrifugation, sucrose gradient centrifugation, microfiltration, immunochromatography, antibody-coated magnetic beads, and commercial kits (e.g., EXOQUICKTM). According to embodiments of the present disclosure, each of the isolated EVs is characterized in, (1) having specific markers (i.e., CD9, CD63, CD81, HSP60, HSP90 and/or HSP105) expressed therein and/or thereon; and (2) having a particle size ranging between 30 to 450 nm (i.e., each EV may have a particle size of 30, 40, 50, 60, 70, 80, 90, 100, 1
    PNG
    media_image1.png
    9
    3
    media_image1.png
    Greyscale
110, 120, 130, 140, 150, 160, 170, 180, 190,200, 210, 220, 230, 240, 250, 260, 270, 280, 290, 300, 310, 320, 330, 340, 350, 360, 370, 380, 390, 400, 410, 420, 430, 440 or 450 nn); such the isolated EVs include exosomes 
11Attorney Docket Number: AJ9042N_P4019-US particle size ranging between 30 to 150 nm) and microvesicles (having a particle size ranging between 150 to 450 nm). 

Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claims require differential expression.  This argument has been thoroughly reviewed but is not considered persuasive as the administering step does not relate back to the when clauses of the wherein clause.  Thus as detailed in other rejections the administering under the broadest reasonable interpretation of the claims is done to all subjects regardless of what protein expression is determined.  
The response continues by providing arguments with respect to Vanda. This argument has been thoroughly reviewed but is not considered persuasive as Vanda required specific treatments based on specific results.  However, the instant claims encompass treating all subjects with curcumin regardless the results of the determining step. 
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Steven Pohnert/Primary Examiner, Art Unit 1634